UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                              x
In re
                                                              Chapter 7

Flywheel Sports Parent, Inc., et al.,                         Case No. 20-12157 (JLG)

                                   Debtors.1                  Jointly administered
                                                     x

    ORDER GRANTING TRUSTEE’S APPLICATION FOR AN ORDER AUTHORIZING
     REJECTION OF LEASES AND ABANDONMENT OF LEASEHOLD CONTENTS

        Angela Tese-Milner, Esq., the Chapter 7 Trustee (the “Trustee”) of the Chapter 7 estates

of Flywheel Sports Parent, Inc., and its affiliated companies (the “Debtors”), by her attorneys,

the Law Firm of Tese & Milner, having filed an application on November 5, 2020, pursuant to

Sections 365(g) and 554 of Title 11 of the United States Code (the “Bankruptcy Code”) and

Rule 6007 of the Federal Rules of Bankruptcy Procedure (ECF No. 32) (the “Application”), for

an order authorizing her to reject the unexpired leases of non-residential real property listed in

Exhibit A to the Application (each a “Lease” and collectively the “Leases”), nunc pro tunc to

the Petition Date (September 14, 2020) and to abandon the leaseholds’ contents; and the Trustee

having determined in the exercise of her business judgment that the Leases should be rejected

and the leaseholds’ contents should be abandoned, and due and proper notice of the Application

having been provided to the landlord under each Lease (each a “Landlord,” collectively the

“Landlords”); and the Application having been resolved by stipulations approved by the Court

to the extent it seeks authorization to reject (a) the Lease of CRG ACP, LLC, c/o PGIM Real


1
 The 16 affiliated debtors and their applicable case numbers are as follows: Flywheel Sports Parent, Inc. (20-12157),
Flywheel Sports, Inc. (20-12158), Flywheel Denver Union Station, LLC (20-12159), Flywheel Astor Place LLC (20-
12160), Flywheel Buckhead LLC (20-12161), Flywheel CCDC, LLC (20-12162), Flywheel NM LLC (20-12163),
Flywheel Domain LLC (20-12164), Flywheel Playa Vista, LLC (20-12165), Flywheel Park Avenue LLC (20-12166),
Flywheel San Francisco, LLC (20-12167), Flywheel Santa Monica, LLC (20-12168), Flywheel Williamsburg LLC
(20-12169), Flywheel Topanga, LLC (20-12170), Flywheel Sports Scottsdale, LLC (20-12171), and Flywheel Walnut
Creek LLC (20-12172).
Estate for the premises located at 1180 West Peachtree Street, Suite 150, Atlanta GA 30309, and

(b) the license agreement between Beacway Operating, LLC, as successor to Beacon Broadway

Co., LLC for the basement area on the property known as “Beacon Hall” (ECF Nos. 72 & 74);

and the following Landlords, each a party to one or more Leases (each such Lease, an

“Objecting Landlord Lease”) having filed objections or limited objections to the Application:

Twenty Three R.P. Associates and Holly Management, Inc. (ECF. No. 40), BP Prucenter

Acquisition LLC (ECF No. 42), 245 West 17th Street Property Investors II, LLC and 150

Amsterdam Avenue Holdings LLC (ECF No. 48), 1151 Third Ave LLC (ECF No. 50),

Roseland/Stempel 21st Street Associates, LLC (ECF No. 54), and JSM Associates l LLC (ECF

No. 56) (each, an “Objecting Landlord”, and collectively, the “Objecting Landlords”); and the

remaining Landlords (the “Non-Objecting Landlords”) not having filed objections or limited

objections to the Application; and the Court having conducted hearings on the Application on

December 1, 2020 and December 7, 2020 (collectively, the “Hearing”) at which only the

Trustee, the Objecting Landlords, and respective counsel appeared; and the Court incorporating

the record of the Hearing herein; now therefore, it is

          ORDERED that the Application is GRANTED to the extent set forth herein; and it is

further

          ORDERED that the Leases of the Non-Objecting Landlords, be and hereby are, rejected

nunc pro tunc effective the Petition Date (the “Non-Objecting Landlord Rejection Date”); and

it is further

          ORDERED that the Objecting Landlords’ Leases be, and hereby are, rejected effective

December 1, 2020 (the “Objecting Landlord Rejection Date,” with Non-Objecting Landlord

Rejection Date, the “Rejection Date”); and it is further



                                                 2
        ORDERED that the contents of the leaseholds be and hereby are abandoned free and

clear of all liens, claims, encumbrances and interests, including but not limited to the secured lien

of Cortland Capital Market Services LLC, as administrative agent (in such capacity, the “First

Lien Agent”) and FW AIV LLC and the other lender parties thereto from time to time (the

“First Lien Lenders”) under that certain Credit Agreement dated as of June 15, 2018 (as

amended, restated, supplemented, waived, or otherwise modified from time to time) by and

among (i) Flywheel Sports, Inc. (ii) the guarantor parties thereto, (iii) the First Lien Agent, and

(iv) the First Lien Lenders, as consented to on the record of the Hearing; and it is further

        ORDERED that, pursuant to section 554(a) of the Bankruptcy Code, any and all property

of the Debtors remaining at the leaseholds as of the Rejection Date shall be deemed abandoned to

the respective Landlord with respect to each Lease as of the Rejection Date, free and clear of any

liens, claims, encumbrances, and interests of any party, including, but not limited to the Debtors,

their estates, the Trustee, the First Lien Agent, and the First Lien Lenders. The Landlords have the

right to and are free, notwithstanding the automatic stay, to dispose of any abandoned property

remaining at their leaseholds without any notice or further order of the Court. Further, the

Landlords shall not be liable to the Trustee, the Debtors, their estates, or any third parties, including

but not limited to the First Lien Agent or Fist Lien Lenders, for the disposition of any or all of such

property remaining on their premises after the Rejection Date; and it is further

        ORDERED that, the entry of this Order shall be without prejudice to the right of any

Landlord to assert a claim for the cost of removal and disposal of the abandoned property, for

damage to their premises, or for any other claims under or related to a Lease or their premises

related to the abandonment of the abandoned property, and for the Trustee to object to any such

claim, and such rights are fully reserved; and it is further



                                                   3
       ORDERED that the Objecting Landlords are each entitled to assert a claim (a “365(d)(3)

Claim”) for administrative rent for the period from September 14, 2020 through December 1,

2020, pursuant to Section 365(d)(3) of the Bankruptcy Code. The Objecting Landlord shall file

such claim (which may include additional rent and other charges authorized under the applicable

Lease and the Bankruptcy Code) (an “Objecting Landlord 365(d)(3) Claim”) within forty-five

(45) days of entry of this Order (the “Objecting Landlord 365(d)(3) Bar Date”). For the

avoidance of doubt, Non-Objecting Landlords are barred from asserting 365(d)(3) Claims herein.

All rights to contest the allowance of any Objecting Landlord 365(d)(3) Claim are fully reserved

and any objection to such claim must be filed within forty-five (45) days of the Objecting

Landlord 365(d)(3) Bar Date (the “365(d)(3) Objection Deadline”). If an Objecting Landlord

does not file an Objecting Landlord 365(d)(3) Claim on or before the Objecting Landlord

365(d)(3) Bar Date, any such claim shall be waived and forever barred. If the Trustee does not

file an objection to an Objecting Landlord 365(d)(3) Claim on or before the 365(d)(3) Objection

Deadline, such claim shall be allowed; and it is further

       ORDERED that except as otherwise specifically provided in this Order, each Landlord

reserves all rights to file any general unsecured claim and/or any rejection damages claim; the

Trustee’s rights to object to any such claim are fully reserved; and it is further

       ORDERED that if any Landlord wishes to apply a cash security deposit (the “Security

Deposit”), such Landlord shall provide the Trustee with written notice to the Trustee’s counsel of

its request to do so (the “Request”), which notice shall include information on the amount of the

Security Deposit, segregated account information, including the name of the financial institution

where the Security Deposit is held, and the amount of its prepetition claim, which may include any

prepetition unpaid rent amounts, additional prepetition rent and other unpaid prepetition



                                                  4
obligations under the Lease or otherwise owed to such Landlord, and any prepetition rejection

damages claims. If the Trustee does not object to the Request within fourteen (14) days of the date

of submission of such Request, such Landlord may, pursuant to section 553(a) of the Bankruptcy

Code and notwithstanding the automatic stay, exercise any and all rights of setoff which it may

hold with respect to its Security Deposit, contractual rights or other obligations of any kind or

nature of any type whatsoever. The Trustee reserves the right to object to any Request and the

right to contest the validity of any Security Deposit. If the Trustee objects within the period

prescribed above, the Landlord may seek such relief from the Court; and it is further

       ORDERED that the Trustee reserves her rights to object on any and all grounds to any

proofs of claim, administrative expense claims, and requests for payment filed by the Landlords,

including the Objecting Landlords, and other parties to the Leases; and it is further

       ORDERED that the Court shall retain jurisdiction to hear and to determine all matters

arising from, or relating to, the implementation of this Order.


Dated: New York, New York
       December 31, 2020
                                              /s/   James L. Garrity, Jr.
                                              Honorable James L. Garrity, Jr.
                                              United States Bankruptcy Judge




                                                    5
